Case 1:21-cv-20824-FAM Document 1-2 Entered on FLSD Docket 03/01/2021 Page 1 of 6




                                                              COMPOSITE EXHIBIT "A"
Case 1:21-cv-20824-FAM Document 1-2 Entered on FLSD Docket 03/01/2021 Page 2 of 6
Case 1:21-cv-20824-FAM Document 1-2 Entered on FLSD Docket 03/01/2021 Page 3 of 6
Case 1:21-cv-20824-FAM Document 1-2 Entered on FLSD Docket 03/01/2021 Page 4 of 6
Case 1:21-cv-20824-FAM Document 1-2 Entered on FLSD Docket 03/01/2021 Page 5 of 6
Case 1:21-cv-20824-FAM Document 1-2 Entered on FLSD Docket 03/01/2021 Page 6 of 6
